Name: Commission Implementing Regulation (EU) 2016/1245 of 28 July 2016 setting out a preliminary correlation table between codes of the Combined Nomenclature provided for in Council Regulation (EEC) No 2658/87 and entries of waste listed in Annexes III, IV and V to Regulation (EC) No 1013/2006 of the European Parliament and of the Council on shipments of waste (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: tariff policy;  deterioration of the environment;  organisation of transport;  environmental policy
 Date Published: nan

 29.7.2016 EN Official Journal of the European Union L 204/11 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1245 of 28 July 2016 setting out a preliminary correlation table between codes of the Combined Nomenclature provided for in Council Regulation (EEC) No 2658/87 and entries of waste listed in Annexes III, IV and V to Regulation (EC) No 1013/2006 of the European Parliament and of the Council on shipments of waste (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular Article 50(4e) thereof, Whereas: (1) The preliminary correlation table should cover the waste codes established under the Basel Convention of 22 March 1989 on the control of transboundary movements of hazardous waste and their disposal and Decision C(2001)107/Final of the OECD Council concerning the revision of Decision C(92)39/Final on the control of transboundary movements of wastes destined for recovery operations. Those codes are listed in Annexes III and IV and Parts 1 and 3 of Annex V to Regulation (EC) No 1013/2006. The waste codes listed in Annex IIIB and Part 2 of Annex V to Regulation (EC) No 1013/2006 should not be covered by the preliminary correlation table because these are applicable to shipments primarily within the European Union where customs authorities are normally not involved. Possible correlations for each of the entries of waste listed in Annex IIIA to Regulation (EC) No 1013/2006 can be derived using the correlations of the waste codes listed in Annex III to Regulation (EC) No 1013/2006. No correlation of entries of waste from Annex IVA to Regulation (EC) No 1013/2006 is made as this Annex is empty. (2) Due to differences in the goods covered by the codes of the Combined Nomenclature provided for in Council Regulation (EEC) No 2658/87 (2) (CN codes) and the entries of waste listed in Annexes III, IV and V to Regulation (EC) No 1013/2006 (waste codes), it is not always possible to achieve a clear or complete match between them. Where there are such differences, it is necessary to establish the correlation between the codes on the basis of an approximation with a view to achieving the best match possible. (3) Stakeholders were consulted on the basis of a study commissioned by the Commission to assess the nature of the goods covered by the CN codes and waste codes, respectively, and the draft correlation table resulting from the study and the stakeholder consultation was endorsed by the Tariff and Statistical Nomenclature Section of the Customs Code Committee in January 2015. The preliminary correlation table should be adopted on the basis of that draft. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 39 of Directive 2008/98/EC of the European Parliament and of the Council (3), HAS ADOPTED THIS REGULATION: Article 1 A preliminary table showing the correlation between the codes of the Combined Nomenclature (CN codes) provided for in Regulation (EEC) No 2658/87 and the entries of waste listed in Annexes III, IV and V to Regulation (EC) No 1013/2006 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 190, 12.7.2006, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (3) Directive 2008/98/EC of the European Parliament and of the Council of 19 November 2008 on waste and repealing certain Directives (OJ L 312, 22.11.2008, p. 3). ANNEX Correlation table between codes of the combined nomenclature provided for in Regulation (EEC) No 2658/87 and the entries of waste listed in Annexes III, IV and V to Regulation (EC) No 1013/2006 Introductory notes 1. The correlation table between codes of the combined nomenclature (CN codes) and entries of waste listed in Annexes III, IV and V to Regulation (EC) No 1013/2006 (waste codes) is presented in two alternative ways in Tables A and B. In Table A, column 1 lists waste codes sorted in ascending alphanumerical order which are correlated with CN codes listed in column 2. In Table B, column 3 lists CN codes sorted in ascending numerical order which are correlated with waste codes listed in column 4. The waste codes of column 1 and the CN codes of column 3 appear only once in their respective columns. 2. The waste codes selected for correlation from the Annexes to Regulation (EC) No 1013/2006 are those codes that were established through international agreements, in particular under the Basel Convention or by the OECD. For reasons of simplicity, this correlation table does not take into account that certain waste codes established through international agreements have indents or sub-indents (e.g. B3010). 3. In Table A, some waste codes are correlated with more than one CN code and in Table B, some CN codes are correlated with more than one waste code. For the purpose of determining which of the several codes is applicable, the descriptions of the codes in their respective Regulations shall be taken into consideration. Table A Table B Column 1 Column 2 Column 3 Column 4 Waste code (1) CN code (2) (3) CN code (2) (3) Waste code (1) A1010 ex 2620 60 00 ex 0501 00 00 B3070 ex 2843 90 10 ex 0502 10 00 A3110 ex 2853 00 90 B3110 ex 3825 69 00 GN010 ex 3825 90 90 ex 0502 90 00 A3110 ex 7112 91 00 B3110 ex 7112 92 00 GN010 ex 7112 99 00 ex 0505 10 10 GN030 ex 7802 00 00 ex 0505 10 90 GN030 ex 8107 30 00 ex 0505 90 00 GN030 ex 8110 20 00 ex 0506 10 00 B3060 ex 8112 13 00 ex 0506 90 00 B3060 ex 8112 52 00 ex 0511 91 10 B3060 A1020 ex 2620 29 00 ex 0511 99 10 A3110 ex 2620 91 00 B3110 ex 2620 99 95 ex 0511 99 85 A3110 ex 2621 90 00 B3110 ex 3825 20 00 GN020 ex 3825 69 00 ex 1213 00 00 B3060 ex 3825 90 90 B3070 ex 7112 91 00 ex 1404 90 00 B3060 ex 7112 92 00 ex 15 B3065 ex 7112 99 00 ex 1515 11 00 A4040 ex 7802 00 00 ex 1515 19 10 A4040 ex 8107 30 00 ex 1518 00 A4040 ex 8110 20 00 ex 1522 00 10 B3060 ex 8112 13 00 ex 1522 00 31 B3060 A1030 ex 2620 60 00 ex 1522 00 39 B3060 ex 2621 90 00 ex 1522 00 91 B3060 ex 2843 90 10 ex 1522 00 99 B3060 ex 2853 00 90 ex 1802 00 00 B3060 ex 3825 20 00 ex 2301 10 00 B3060 ex 3825 69 00 ex 2301 20 00 B3060 ex 3825 90 90 ex 2302 B3060 ex 8112 52 00 ex 2303 B3060 A1040 ex 3825 20 00 ex 2304 00 00 B3060 ex 3825 50 00 ex 2305 00 00 B3060 ex 3825 61 00 ex 2306 B3060 ex 3825 69 00 ex 2307 00 11 B3060 ex 3825 90 90 ex 2307 00 19 B3060 A1050 ex 2620 19 00 ex 2308 00 11 B3060 ex 2620 29 00 ex 2308 00 19 B3060 ex 2620 30 00 ex 2308 00 40 B3060 ex 2620 40 00 ex 2308 00 90 B3060 ex 2620 60 00 ex 2309 90 31 B3070 ex 2620 91 00 ex 2309 90 33 B3070 ex 2620 99 10 ex 2309 90 35 B3070 ex 2620 99 20 ex 2309 90 39 B3070 ex 2620 99 40 ex 2309 90 41 B3070 ex 2620 99 60 ex 2309 90 43 B3070 ex 2620 99 95 ex 2309 90 49 B3070 ex 3825 69 00 ex 2309 90 51 B3070 ex 3825 90 90 ex 2309 90 53 B3070 A1060 ex 3825 50 00 ex 2309 90 59 B3070 A1070 ex 2601 ex 2309 90 70 B3070 ex 2602 00 00 ex 2309 90 96 B3070 ex 2603 00 00 ex 2401 30 00 B3060 ex 2604 00 00 ex 2501 00 31 B2010 ex 2605 00 00 B2040 ex 2606 00 00 ex 2501 00 51 B2010 ex 2607 00 00 B2040 ex 2608 00 00 ex 2501 00 99 B2010 ex 2609 00 00 B2040 ex 2610 00 00 ex 2502 00 00 B2010 ex 2611 00 00 ex 2503 00 10 B2040 ex 2612 ex 2503 00 90 B2040 ex 2613 ex 2504 10 00 B2010 ex 2614 00 00 ex 2504 90 00 B2010 ex 2615 ex 2505 10 00 AB070 ex 2616 ex 2505 90 00 AB070 ex 2617 ex 2506 10 00 B2010 ex 2620 19 00 ex 2506 20 00 B2010 ex 3825 69 00 ex 2507 00 20 B2010 ex 3825 90 90 ex 2507 00 80 B2010 A1080 ex 2601 ex 2508 10 00 B2010 ex 2602 00 00 ex 2508 30 00 B2010 ex 2603 00 00 ex 2508 40 00 B2010 ex 2604 00 00 ex 2508 50 00 B2010 ex 2605 00 00 ex 2508 60 00 B2010 ex 2606 00 00 ex 2508 70 00 B2010 ex 2607 00 00 ex 2509 00 00 B2010 ex 2608 00 00 ex 2510 10 00 B2010 ex 2609 00 00 ex 2510 20 00 B2010 ex 2610 00 00 ex 2511 10 00 B2010 ex 2611 00 00 ex 2511 20 00 B2010 ex 2612 ex 2512 00 00 B2010 ex 2613 ex 2513 10 00 B2010 ex 2614 00 00 ex 2513 20 00 B2010 ex 2615 ex 2514 00 00 B2010 ex 2616 ex 2515 11 00 B2010 ex 2617 ex 2515 12 00 B2010 ex 2620 19 00 ex 2515 20 00 B2010 ex 2620 29 00 ex 2516 11 00 B2010 ex 2620 91 00 ex 2516 12 00 B2010 ex 2621 10 00 ex 2516 20 00 B2010 ex 2621 90 00 ex 2516 90 00 B2010 ex 3825 69 00 ex 2517 10 10 AB070 ex 3825 90 90 B2010 A1090 ex 2620 30 00 ex 2517 10 20 AB070 ex 2621 10 00 B2010 ex 2621 90 00 ex 2517 10 80 AB070 ex 3825 69 00 B2010 ex 3825 90 90 ex 2517 20 00 AB070 A1100 ex 2620 30 00 B2010 ex 2621 90 00 B2130 ex 3825 69 00 ex 2517 30 00 AB070 ex 3825 90 90 B2010 A1110 ex 2620 30 00 ex 2517 41 00 AB070 ex 3825 69 00 B2010 ex 3825 90 90 ex 2517 49 00 AB070 A1120 ex 2620 30 00 B2010 ex 3825 69 00 ex 2518 10 00 B2010 ex 3825 90 90 ex 2518 20 00 B2010 A1130 ex 2620 19 00 ex 2518 30 00 B2010 ex 2620 29 00 ex 2519 10 00 B2010 ex 2620 30 00 ex 2519 90 10 B2010 ex 2620 40 00 ex 2519 90 30 B2010 ex 2620 60 00 ex 2519 90 90 B2010 ex 2620 91 00 ex 2520 10 00 B2010 ex 2620 99 10 ex 2521 00 00 B2010 ex 2620 99 20 B2040 ex 2620 99 40 ex 2524 10 00 A2050 ex 2620 99 60 ex 2524 90 00 A2050 ex 2620 99 95 ex 2525 10 00 B2010 ex 3825 69 00 ex 2525 20 00 B2010 ex 3825 90 90 ex 2525 30 00 B2010 A1140 ex 2620 30 00 ex 2526 10 00 B2010 ex 3825 69 00 ex 2526 20 00 B2010 ex 3825 90 90 ex 2528 10 00 B2010 A1150 ex 7112 30 00 ex 2528 90 00 B2010 A1160 ex 8548 10 10 ex 2529 10 00 B2010 ex 8548 10 21 ex 2529 21 00 B2010 ex 8548 10 91 ex 2529 22 00 B2010 A1170 ex 8548 10 10 ex 2529 30 00 B2010 ex 8548 10 21 ex 2530 10 00 B2010 ex 8548 10 29 ex 2530 20 00 B2010 ex 8548 10 91 ex 2530 90 00 A2050 ex 8548 10 99 B2010 A1190 ex 7204 10 00 B2030 ex 7204 21 10 B2040 ex 7204 21 90 GF010 ex 7204 29 00 ex 2601 A1070 ex 7204 30 00 A1080 ex 7204 41 91 ex 2602 00 00 A1070 ex 7204 41 99 A1080 ex 7204 49 10 ex 2603 00 00 A1070 ex 7204 49 30 A1080 ex 7204 49 90 ex 2604 00 00 A1070 ex 7204 50 00 A1080 ex 7217 90 20 ex 2605 00 00 A1070 ex 7217 90 50 A1080 ex 7217 90 90 ex 2606 00 00 A1070 ex 7223 00 11 A1080 ex 7223 00 19 ex 2607 00 00 A1070 ex 7223 00 91 A1080 ex 7223 00 99 ex 2608 00 00 A1070 ex 7229 20 00 A1080 ex 7229 90 20 ex 2609 00 00 A1070 ex 7229 90 50 A1080 ex 7229 90 90 ex 2610 00 00 A1070 ex 7312 10 20 A1080 ex 7312 10 49 ex 2611 00 00 A1070 ex 7312 10 69 A1080 ex 7312 10 98 ex 2612 A1070 ex 7312 90 00 A1080 ex 7323 91 00 ex 2613 A1070 ex 7323 92 00 A1080 ex 7323 93 00 ex 2614 00 00 A1070 ex 7323 94 00 A1080 ex 7323 99 00 ex 2615 A1070 ex 7404 00 10 A1080 ex 7404 00 91 ex 2616 A1070 ex 7404 00 99 A1080 ex 7408 11 00 ex 2617 A1070 ex 7408 19 10 A1080 ex 7408 19 90 ex 2618 00 00 AB070 ex 7408 21 00 B1200 ex 7408 22 00 ex 2619 00 20 AA010 ex 7408 29 00 B1210 ex 7413 00 20 B1230 ex 7413 00 80 ex 2619 00 90 AA010 ex 7503 00 10 B1210 ex 7505 21 00 B1230 ex 7505 22 00 ex 2620 A4100 ex 7508 90 00 ex 2620 11 00 B1100 ex 7602 00 19 B1220 ex 7602 00 90 B2010 ex 7614 10 00 B2100 ex 7614 90 00 B2110 ex 7802 00 00 ex 2620 19 00 A1050 ex 7806 00 30 A1070 ex 7806 00 90 A1080 ex 7902 00 00 ex 2620 19 00 A1130 ex 7904 00 00 A2020 ex 7907 00 90 A2030 ex 8002 00 00 B1080 ex 8003 00 00 B1100 ex 8007 00 80 B1120 ex 8101 96 00 B1220 ex 8101 97 00 B2010 ex 8101 99 90 B2100 ex 8102 96 00 B2110 ex 8102 97 00 ex 2620 21 00 A3030 ex 8102 99 00 B1220 ex 8103 30 00 B2010 ex 8103 90 10 B2110 ex 8103 90 90 ex 2620 29 00 A1020 ex 8107 30 00 A1050 ex 8107 90 00 A1080 ex 8108 30 00 A1130 ex 8108 90 30 A2020 ex 8108 90 90 A2030 A2010 ex 7001 00 10 B1120 A2020 ex 2620 19 00 B1220 ex 2620 29 00 B2010 ex 2620 30 00 B2110 ex 2620 40 00 ex 2620 30 00 A1050 ex 2620 60 00 A1090 ex 2620 91 00 A1100 ex 2620 99 10 A1110 ex 2620 99 20 A1120 ex 2620 99 40 A1130 ex 2620 99 60 A1140 ex 2620 99 95 A2020 ex 3824 90 96 A2030 ex 3825 69 00 B1070 ex 3825 90 90 B1100 A2030 ex 2620 19 00 B1120 ex 2620 29 00 B1220 ex 2620 30 00 B1240 ex 2620 40 00 B2010 ex 2620 60 00 B2040 ex 2620 91 00 B2100 ex 2620 99 10 B2110 ex 2620 99 20 GB040 ex 2620 99 40 ex 2620 40 00 A1050 ex 2620 99 60 A1130 ex 2620 99 95 A2020 ex 3825 69 00 A2030 ex 3825 90 90 AB030 A2040 ex 3825 69 00 B1100 A2050 ex 2524 10 00 B1120 ex 2524 90 00 B1220 ex 2530 90 00 B2010 ex 3825 69 00 B2100 ex 3825 90 90 B2110 A3010 ex 2710 99 00 ex 2620 60 00 A1010 ex 2713 90 90 A1030 A3020 ex 2710 99 00 A1050 A3030 ex 2620 21 00 A1130 ex 2710 99 00 A2020 ex 3825 61 00 A2030 ex 3825 90 90 AB030 A3040 ex 2710 99 00 B1031 ex 3820 00 00 B1070 ex 3825 50 00 B1120 ex 3825 61 00 B1220 ex 3825 90 90 B2010 ex 3902 10 00 B2110 ex 3902 30 00 ex 2620 91 00 A1020 ex 3902 90 90 A1050 ex 3915 90 11 A1080 A3050 ex 3501 10 10 A1130 ex 3501 10 50 A2020 ex 3501 10 90 A2030 ex 3501 90 10 A3090 ex 3501 90 90 B1030 ex 3503 00 10 B1031 ex 3503 00 80 B1070 ex 3505 10 10 B1120 ex 3505 10 50 B1220 ex 3505 10 90 B2010 ex 3505 20 10 B2110 ex 3505 20 30 ex 2620 99 10 A1050 ex 3505 20 50 A1130 ex 3505 20 90 A2020 ex 3506 10 00 A2030 ex 3506 91 00 B1120 ex 3506 99 00 B1220 ex 3825 61 00 B2010 ex 3825 90 90 B2100 ex 3915 10 00 B2110 ex 3915 20 00 ex 2620 99 20 A1050 ex 3915 30 00 A1130 ex 3915 90 11 ex 2620 99 20 A2020 ex 3915 90 80 A2030 ex 4004 00 00 B1030 ex 4017 00 00 B1031 A3060 ex 3912 20 11 B1100 ex 3912 20 19 B1120 ex 3912 20 90 B1220 ex 3915 90 80 B2010 A3070 ex 2707 99 80 B2100 ex 2710 99 00 B2110 ex 3824 90 92 ex 2620 99 40 A1050 ex 3824 90 93 A1130 ex 3825 61 00 A2020 ex 3825 90 90 A2030 A3080 ex 3825 41 00 B1120 ex 3825 49 00 B1220 ex 3825 61 00 B2010 ex 3825 90 90 B2100 A3090 ex 2620 91 00 B2110 ex 2620 99 95 ex 2620 99 60 A1050 ex 2621 90 00 A1130 ex 3825 20 00 A2020 ex 3825 30 00 A2030 ex 3825 69 00 B1030 ex 3825 90 90 B1031 ex 4115 20 00 B1120 A3100 ex 4115 20 00 B1220 A3110 ex 0502 10 00 B2010 ex 0502 90 00 B2100 ex 0511 99 10 B2110 ex 0511 99 85 ex 2620 99 95 A1020 ex 4302 20 00 A1050 A3120 ex 3825 61 00 A1130 ex 3825 69 00 A2020 ex 3825 90 90 A2030 ex 3915 10 00 A3090 ex 3915 20 00 AA060 ex 3915 30 00 B1030 ex 3915 90 11 B1031 ex 3915 90 80 B1100 ex 4004 00 00 B1120 ex 4017 00 00 B1220 ex 5202 10 00 B2010 ex 5202 91 00 B2100 ex 5202 99 00 B2110 ex 5505 10 10 ex 2621 10 00 A1080 ex 5505 10 30 A1090 ex 5505 10 50 A4100 ex 5505 10 70 Y47 ex 5505 10 90 ex 2621 90 00 A1020 ex 5505 20 00 A1030 ex 6310 90 00 A1080 ex 7001 00 10 A1090 A3130 ex 3808 50 00 A1100 ex 3808 91 40 A3090 ex 3808 92 90 A4100 ex 3808 93 27 B1031 ex 3808 93 30 B1070 ex 3808 93 90 B1100 ex 3808 94 90 B1220 ex 3808 99 10 B1240 ex 3808 99 90 B2040 ex 3824 90 92 B3100 ex 3824 90 93 GG030 ex 3825 61 00 GG040 ex 3825 90 90 ex 2706 00 00 A3190 A3140 ex 3814 00 10 A4040 ex 3814 00 90 ex 2707 91 00 A4040 ex 3824 90 92 ex 2707 99 80 A3070 ex 3825 49 00 ex 2710 19 83 AC070 A3150 ex 3814 00 10 ex 2710 91 00 A3180 ex 3814 00 90 ex 2710 99 00 A3010 ex 3824 90 92 A3020 ex 3825 41 00 ex 2710 99 00 A3030 A3160 ex 3824 90 92 A3040 ex 3824 90 93 A3070 ex 3825 61 00 A3180 ex 3825 90 90 A4040 A3170 ex 3824 90 92 A4060 ex 3824 90 93 AC060 ex 3825 41 00 AC150 ex 3825 49 00 ex 2713 11 00 A3190 ex 3825 61 00 ex 2713 12 00 A3190 A3180 ex 2710 91 00 ex 2713 20 00 A3190 ex 2710 99 00 A3200 ex 3824 82 00 ex 2713 90 10 A3190 ex 3824 90 92 A3200 ex 3824 90 93 ex 2713 90 90 A3010 ex 3824 90 96 A3190 ex 3825 10 00 A3200 ex 3825 20 00 ex 2714 10 00 A3200 ex 3825 41 00 B2130 ex 3825 50 00 ex 2714 90 00 A3200 ex 3825 61 00 B2130 ex 3825 69 00 ex 2715 00 00 A3200 ex 3825 90 90 B2130 A3190 ex 2706 00 00 ex 28 A4140 ex 2713 11 00 ex 2843 90 10 A1010 ex 2713 12 00 A1030 ex 2713 20 00 A4020 ex 2713 90 10 ex 2853 00 90 A1010 ex 2713 90 90 A1030 ex 3807 00 10 A4020 ex 3807 00 90 ex 29 A4140 ex 3825 61 00 ex 2903 71 00 AC150 ex 3825 90 90 ex 2903 72 00 AC150 A3200 ex 2713 20 00 ex 2903 73 00 AC150 ex 2713 90 10 ex 2903 74 00 AC150 ex 2713 90 90 ex 2903 75 00 AC150 ex 2714 10 00 ex 2903 76 10 AC160 ex 2714 90 00 ex 2903 76 20 AC160 ex 2715 00 00 ex 2903 76 90 AC160 ex 3825 10 00 ex 2903 77 AC150 ex 3825 61 00 ex 2903 78 00 AC160 ex 3825 90 90 ex 2903 79 30 AC150 A4010 ex 3006 92 00 AC160 ex 3825 10 00 ex 2903 79 80 AC150 ex 3825 30 00 AC160 ex 3825 41 00 ex 3006 92 00 A4010 ex 3825 49 00 A4020 ex 3825 61 00 ex 3101 00 00 AC260 ex 3825 69 00 AC270 ex 3825 90 90 ex 3104 20 10 B2040 A4020 ex 2843 90 10 ex 3104 20 50 B2040 ex 2853 00 90 ex 3104 20 90 B2040 ex 3006 92 00 ex 3203 00 10 A4070 ex 3825 30 00 B3120 A4030 ex 3808 50 00 ex 3203 00 90 A4070 ex 3808 91 10 B3120 ex 3808 91 20 ex 3204 A4070 ex 3808 91 30 B3120 ex 3808 91 40 ex 3205 00 00 B3120 ex 3808 91 90 ex 3206 A4070 ex 3808 92 30 ex 3206 11 00 B3120 ex 3808 92 40 ex 3206 19 00 B3120 ex 3808 92 50 ex 3206 49 10 B3120 ex 3808 92 60 ex 3206 49 70 B3120 ex 3808 92 90 ex 3207 10 00 A4070 ex 3808 93 11 B3120 ex 3808 93 13 ex 3207 20 10 A4070 ex 3808 93 15 ex 3207 20 90 A4070 ex 3808 93 17 ex 3207 30 00 A4070 ex 3808 93 21 ex 3207 40 40 AB030 ex 3808 93 23 ex 3207 40 85 AB030 ex 3808 93 27 ex 3208 A4070 ex 3808 93 30 ex 3208 10 A4040 ex 3808 93 90 ex 3208 20 A4040 ex 3808 99 10 ex 3208 90 19 A4040 ex 3808 99 90 ex 3208 90 91 A4040 ex 3825 61 00 ex 3208 90 99 A4040 ex 3825 69 00 ex 3209 A4070 ex 3825 90 90 ex 3209 10 00 B4010 A4040 ex 1515 11 00 ex 3209 90 00 B4010 ex 1515 19 10 ex 3210 A4070 ex 1518 00 ex 3210 00 10 AB030 ex 2706 00 00 B4010 ex 2707 91 00 ex 3210 00 90 AB030 ex 2710 99 00 B4010 ex 3208 10 ex 3212 10 00 A4070 ex 3208 20 ex 3212 90 00 A4070 ex 3208 90 19 AB030 ex 3208 90 91 ex 3213 A4070 ex 3208 90 99 ex 3213 10 00 B4010 ex 3808 50 00 ex 3213 90 00 B4010 ex 3808 91 10 ex 3215 A4070 ex 3808 91 20 ex 3215 11 00 B4010 ex 3808 91 30 ex 3215 19 00 B4010 ex 3808 91 40 ex 3215 90 00 B4010 ex 3808 91 90 ex 3401 AC250 ex 3808 92 10 ex 3402 11 10 AC250 ex 3808 92 20 ex 3402 11 90 AC250 ex 3808 92 30 ex 3402 12 00 AC250 ex 3808 92 40 ex 3402 13 00 AC250 ex 3808 92 50 ex 3402 19 00 AC250 ex 3808 92 60 ex 3403 19 20 AC060 ex 3808 92 90 AC070 ex 3808 99 90 ex 3403 19 80 AC060 ex 3825 61 00 AC070 ex 3825 69 00 ex 3403 99 00 AC060 ex 3825 90 90 AC070 A4050 ex 3808 91 90 ex 3501 B4020 ex 3808 92 10 ex 3501 10 10 A3050 ex 3808 92 20 ex 3501 10 50 A3050 ex 3808 92 90 ex 3501 10 90 A3050 ex 3808 99 10 ex 3501 90 10 A3050 ex 3808 99 90 ex 3501 90 90 A3050 ex 3825 50 00 ex 3503 B4020 ex 3825 61 00 ex 3503 00 10 A3050 ex 3825 69 00 ex 3503 00 80 A3050 ex 3825 90 90 ex 3505 B4020 A4060 ex 2710 99 00 ex 3505 10 10 A3050 ex 3825 61 00 ex 3505 10 50 A3050 ex 3825 69 00 ex 3505 10 90 A3050 ex 3825 90 90 ex 3505 20 10 A3050 A4070 ex 3203 00 10 ex 3505 20 30 A3050 ex 3203 00 90 ex 3505 20 50 A3050 ex 3204 ex 3505 20 90 A3050 ex 3206 ex 3506 B4020 ex 3207 10 00 ex 3506 10 00 A3050 ex 3207 20 10 ex 3506 91 00 A3050 ex 3207 20 90 ex 3506 99 00 A3050 ex 3207 30 00 ex 3601 A4080 ex 3208 ex 3602 A4080 ex 3209 ex 3603 A4080 ex 3210 ex 3604 A4080 ex 3212 10 00 ex 3606 A4080 ex 3212 90 00 ex 3802 10 00 A4160 ex 3213 ex 3802 90 00 A4160 ex 3215 B2060 ex 3825 61 00 ex 3807 00 10 A3190 ex 3825 69 00 ex 3807 00 90 A3190 ex 3825 90 90 ex 3808 50 00 A3130 A4080 ex 3601 A4030 ex 3602 A4040 ex 3603 ex 3808 91 10 A4030 ex 3604 A4040 ex 3606 ex 3808 91 20 A4030 ex 3825 61 00 A4040 ex 3825 69 00 A4110 ex 3825 90 90 ex 3808 91 30 A4030 A4090 ex 3824 A4040 ex 3825 61 00 ex 3808 91 40 A3130 ex 3825 69 00 A4030 ex 3825 90 90 A4040 A4100 ex 2620 ex 3808 91 90 A4030 ex 2621 10 00 A4040 ex 2621 90 00 A4050 ex 3825 61 00 ex 3808 92 10 A4040 ex 3825 69 00 A4050 ex 3825 90 90 ex 3808 92 20 A4040 ex 6310 10 00 A4050 ex 6310 90 00 ex 3808 92 30 A4030 A4110 ex 3808 91 20 A4040 ex 3825 61 00 ex 3808 92 40 A4030 ex 3825 90 90 A4040 A4120 ex 3824 90 92 ex 3808 92 50 A4030 ex 3824 90 93 A4040 ex 3824 90 96 ex 3808 92 60 A4030 ex 3825 30 00 A4040 ex 3825 61 00 ex 3808 92 90 A3130 ex 3825 90 90 A4030 A4130 ex 3825 10 00 A4040 ex 3825 61 00 A4050 ex 3825 90 90 ex 3808 93 11 A4030 ex 3901 ex 3808 93 13 A4030 ex 3902 ex 3808 93 15 A4030 ex 3903 ex 3808 93 17 A4030 ex 3904 ex 3808 93 21 A4030 ex 3905 ex 3808 93 23 A4030 ex 3907 ex 3808 93 27 A3130 ex 3908 A4030 ex 3909 ex 3808 93 30 A3130 ex 3910 A4030 ex 3911 ex 3808 93 90 A3130 ex 3912 A4030 ex 3913 ex 3808 94 90 A3130 ex 3915 ex 3808 99 10 A3130 ex 3915 10 00 A4030 ex 3915 20 00 A4050 ex 3915 30 00 ex 3808 99 90 A3130 ex 3915 90 11 A4030 ex 3915 90 80 A4040 ex 4401 39 80 A4050 ex 4707 90 10 ex 3813 00 00 AC160 ex 4707 90 90 ex 3814 00 10 A3140 ex 6310 10 00 A3150 ex 6310 90 00 ex 3814 00 90 A3140 ex 7001 00 10 A3150 ex 7204 21 10 ex 3815 11 00 GC050 ex 7204 21 90 ex 3815 12 00 GC050 ex 7204 29 00 ex 3815 19 90 GC050 ex 7204 30 00 ex 3815 90 90 GC050 ex 7204 49 30 ex 3819 00 00 AC060 ex 7204 49 90 AC070 ex 7602 00 11 ex 3820 00 00 A3040 ex 7602 00 19 AC080 ex 7602 00 90 ex 3824 A4090 ex 8002 00 00 ex 3824 71 00 AC160 A4140 ex 28 ex 3824 71 00 AC150 ex 29 ex 3824 72 00 AC150 ex 3824 90 92 AC160 ex 3824 90 93 ex 3824 73 00 AC150 ex 3824 90 96 AC160 ex 3825 61 00 ex 3824 74 00 AC160 ex 3825 90 90 ex 3824 75 00 AC150 A4150 ex 3824 90 92 AC160 ex 3824 90 93 ex 3824 76 00 AC150 ex 3824 90 96 AC160 ex 3825 61 00 ex 3824 77 00 AC150 ex 3825 90 90 AC160 A4160 ex 3802 10 00 ex 3824 79 00 AC150 ex 3802 90 00 AC160 ex 3825 61 00 ex 3824 82 00 A3180 ex 3825 90 90 ex 3824 90 15 AD120 AA010 ex 2619 00 20 ex 3824 90 92 A3070 ex 2619 00 90 A3130 AA060 ex 2620 99 95 A3140 AA190 ex 8104 20 00 A3150 AB030 ex 2620 40 00 A3160 ex 2620 60 00 A3170 ex 3207 40 40 A3180 ex 3207 40 85 A4120 ex 3210 00 10 A4140 ex 3210 00 90 A4150 ex 3212 90 00 AC060 ex 3824 90 93 AC070 ex 3824 90 96 AC080 ex 3825 50 00 AC150 ex 3825 69 00 AC160 ex 3825 90 90 ex 3824 90 93 A3070 ex 6804 10 00 A3130 ex 6804 21 00 A3160 ex 6804 22 12 A3170 ex 6804 22 18 A3180 ex 6804 22 30 A4120 ex 6804 22 50 A4140 ex 6804 22 90 A4150 ex 6804 23 00 AB030 ex 6804 30 00 AC150 ex 6805 10 00 AC160 ex 6805 20 00 ex 3824 90 96 A2020 ex 6805 30 00 A3180 AB070 ex 2505 10 00 A4120 ex 2505 90 00 A4140 ex 2517 10 10 A4150 ex 2517 10 20 AB030 ex 2517 10 80 AB070 ex 2517 20 00 AB150 ex 2517 30 00 B2040 ex 2517 41 00 ex 3825 10 00 A3180 ex 2517 49 00 A3200 ex 2618 00 00 ex 3825 10 00 A4010 ex 3824 90 96 A4130 ex 3825 69 00 B2040 ex 3825 90 90 B2130 AB120 ex 3825 69 00 B3010 ex 3825 90 90 Y46 AB130 ex 3825 69 00 ex 3825 20 00 A1020 ex 3825 90 90 A1030 AB150 ex 3824 90 96 ex 3825 20 00 A1040 ex 3825 69 00 A3090 ex 3825 90 90 A3180 AC060 ex 2710 99 00 AC270 ex 3403 19 20 B3100 ex 3403 19 80 ex 3825 30 00 A3090 ex 3403 99 00 A4010 ex 3819 00 00 A4020 ex 3824 90 92 A4120 ex 3825 50 00 B3100 AC070 ex 2710 19 83 ex 3825 41 00 A3080 ex 3403 19 20 A3150 ex 3403 19 80 A3170 ex 3403 99 00 A3180 ex 3819 00 00 A4010 ex 3824 90 92 AC150 ex 3825 50 00 B3130 AC080 ex 3820 00 00 ex 3825 49 00 A3080 ex 3824 90 92 A3140 ex 3825 50 00 A3170 AC150 ex 2710 99 00 A4010 ex 2903 71 00 B3130 ex 2903 72 00 ex 3825 50 00 A1040 ex 2903 73 00 A1060 ex 2903 74 00 A3040 ex 2903 75 00 A3180 ex 2903 77 A4050 ex 2903 79 30 AB030 ex 2903 79 80 AC060 ex 3824 71 00 AC070 ex 3824 72 00 AC080 ex 3824 73 00 AD100 ex 3824 75 00 ex 3825 61 00 A1040 ex 3824 76 00 A3030 ex 3824 77 00 A3040 ex 3824 79 00 A3050 ex 3824 90 92 A3070 ex 3824 90 93 A3080 ex 3825 41 00 A3120 ex 3825 61 00 A3130 ex 3825 90 90 A3160 AC160 ex 2903 76 10 A3170 ex 2903 76 20 A3180 ex 2903 76 90 A3190 ex 2903 78 00 A3200 ex 2903 79 30 A4010 ex 2903 79 80 A4030 ex 3813 00 00 A4040 ex 3824 71 00 A4050 ex 3824 72 00 A4060 ex 3824 73 00 A4070 ex 3824 74 00 A4080 ex 3824 75 00 A4090 ex 3824 76 00 A4100 ex 3824 77 00 A4110 ex 3824 79 00 A4120 ex 3824 90 92 A4130 ex 3824 90 93 A4140 ex 3825 61 00 A4150 ex 3825 90 90 A4160 AC170 ex 3825 61 00 AC150 ex 3825 90 90 AC160 ex 4401 21 00 AC170 ex 4401 22 00 AC250 ex 4401 39 20 AD090 ex 4401 39 30 AD100 ex 4401 39 80 AD150 ex 4501 90 00 B3010 AC250 ex 3401 B3060 ex 3402 11 10 B3100 ex 3402 11 90 B3120 ex 3402 12 00 B4010 ex 3402 13 00 B4020 ex 3402 19 00 ex 3825 69 00 A1010 ex 3825 61 00 A1020 ex 3825 90 90 A1030 AC260 ex 3101 00 00 A1040 AC270 ex 3101 00 00 A1050 ex 3825 20 00 A1070 AD090 ex 3825 61 00 A1080 ex 3825 69 00 A1090 ex 3825 90 90 A1100 ex 3915 90 80 A1110 ex 3920 73 10 A1120 ex 3920 73 80 A1130 ex 3923 40 10 A1140 AD100 ex 3825 50 00 A2020 ex 3825 61 00 A2030 ex 3825 69 00 A2040 ex 3825 90 90 A2050 AD120 ex 3824 90 15 A3090 ex 3914 00 00 A3120 ex 3915 10 00 A3180 ex 3915 20 00 A4010 ex 3915 30 00 A4030 ex 3915 90 11 A4040 ex 3915 90 80 A4050 AD150 ex 3825 61 00 A4060 ex 3825 90 90 A4070 B1010 ex 3825 69 00 A4080 ex 3825 90 90 A4090 ex 7112 91 00 A4100 ex 7112 92 00 AB030 ex 7112 99 00 AB070 ex 7204 10 00 AB120 ex 7204 21 10 AB130 ex 7204 21 90 AB150 ex 7204 29 00 AD090 ex 7204 30 00 AD100 ex 7204 41 10 B1010 ex 7204 41 91 B1020 ex 7204 41 99 B1050 ex 7204 49 10 B1060 ex 7204 49 30 B1070 ex 7204 49 90 B1100 ex 7204 50 00 B1120 ex 7404 00 10 B1130 ex 7404 00 91 B2010 ex 7404 00 99 B2040 ex 7503 00 10 B2060 ex 7503 00 90 B2070 ex 7602 00 11 B2080 ex 7602 00 19 B2090 ex 7602 00 90 B2100 ex 7902 00 00 B2110 ex 8002 00 00 B2120 ex 8101 97 00 B3100 ex 8102 97 00 B3130 ex 8103 30 00 B4010 ex 8104 20 00 B4020 ex 8105 30 00 GC050 ex 8106 00 10 ex 3825 90 90 A1010 ex 8108 30 00 A1020 ex 8109 30 00 A1030 ex 8111 00 19 A1040 ex 8112 22 00 A1050 ex 8112 92 10 A1070 ex 8112 92 21 A1080 B1020 ex 3825 69 00 A1090 ex 3825 90 90 A1100 ex 78 A1110 ex 8107 20 00 A1120 ex 8107 30 00 A1130 ex 8107 90 00 A1140 ex 8110 10 00 A2020 ex 8110 20 00 A2030 ex 8110 90 00 A2050 ex 8112 12 00 A3030 ex 8112 13 00 A3040 ex 8112 19 00 A3050 B1030 ex 2620 91 00 A3070 ex 2620 99 20 A3080 ex 2620 99 60 A3090 ex 2620 99 95 A3120 ex 7112 91 00 A3130 ex 7112 92 00 A3160 ex 7112 99 00 A3180 ex 7204 49 90 A3190 ex 8101 97 00 A3200 ex 8102 97 00 A4010 ex 8103 30 00 A4030 ex 8108 30 00 A4040 ex 8109 30 00 A4050 ex 8112 22 00 A4060 ex 8112 92 10 A4070 ex 8112 92 21 A4080 B1031 ex 2620 60 00 A4090 ex 2620 91 00 A4100 ex 2620 99 20 A4110 ex 2620 99 60 A4120 ex 2620 99 95 A4130 ex 2621 90 00 A4140 ex 7106 10 00 A4150 ex 7107 00 00 A4160 ex 7108 11 00 AB030 ex 7109 00 00 AB070 ex 7110 11 00 AB120 ex 7110 21 00 AB130 ex 7110 31 00 AB150 ex 7110 41 00 AC150 ex 7111 00 00 AC160 ex 7112 30 00 AC170 ex 7112 91 00 AC250 ex 7112 92 00 AD090 ex 7112 99 00 AD100 ex 8101 10 00 AD150 ex 8101 97 00 B1010 ex 8101 99 90 B1020 ex 8102 10 00 B1050 ex 8102 97 00 B1060 ex 8102 99 00 B1070 ex 8103 20 00 B1100 ex 8103 30 00 B1120 ex 8103 90 90 B1130 ex 8108 20 00 B2010 ex 8108 30 00 B2040 ex 8108 90 90 B2060 ex 8112 92 21 B2070 ex 8112 92 31 B2110 B1040 ex 7204 10 00 B2120 ex 7204 21 10 B2130 ex 7204 21 90 B3010 ex 7204 29 00 B3060 ex 7204 49 90 B3100 B1050 ex 3825 69 00 B3120 ex 3825 90 90 B3130 ex 7112 91 00 B4010 ex 7112 92 00 B4020 ex 7112 99 00 GC050 ex 7404 00 10 RB020 ex 7404 00 91 ex 3901 A4130 ex 7404 00 99 B3040 ex 7503 00 10 ex 3901 10 10 B3010 ex 7503 00 90 ex 3901 10 90 B3010 ex 7602 00 11 ex 3901 20 10 B3010 ex 7602 00 19 ex 3901 20 90 B3010 ex 7602 00 90 ex 3901 30 00 B3010 ex 7802 00 00 ex 3901 90 30 B3010 ex 7902 00 00 ex 3901 90 90 B3010 ex 8002 00 00 ex 3902 A4130 ex 8101 97 00 ex 3902 10 00 A3040 ex 8102 97 00 B3010 ex 8103 30 00 ex 3902 20 00 B3010 ex 8104 20 00 ex 3902 30 00 A3040 ex 8105 30 00 B3010 ex 8106 00 10 B3040 ex 8107 30 00 ex 3902 90 10 B3010 ex 8108 30 00 ex 3902 90 20 B3010 ex 8109 30 00 ex 3902 90 90 A3040 ex 8110 20 00 B3010 ex 8111 00 19 B3040 ex 8112 13 00 ex 3903 A4130 ex 8112 22 00 ex 3903 11 00 B3010 ex 8112 52 00 ex 3903 19 00 B3010 ex 8112 92 10 ex 3903 20 00 B3010 ex 8112 92 21 ex 3903 30 00 B3010 ex 8113 00 40 B3040 B1060 ex 3825 69 00 ex 3903 90 10 B3010 ex 3825 90 90 ex 3903 90 20 B3010 B1070 ex 2620 30 00 ex 3903 90 90 B3010 ex 2620 60 00 B3040 ex 2620 91 00 ex 3904 A4130 ex 2621 90 00 ex 3904 10 00 B3010 ex 3825 69 00 GH013 ex 3825 90 90 ex 3904 21 00 B3010 ex 7112 30 00 GH013 ex 7112 91 00 ex 3904 22 00 B3010 ex 7112 92 00 GH013 ex 7112 99 00 ex 3904 30 00 B3010 ex 7404 00 10 GH013 ex 7404 00 91 ex 3904 40 00 B3010 ex 7404 00 99 GH013 ex 7405 00 00 ex 3904 50 10 B3010 ex 7406 10 00 ex 3904 50 90 B3010 ex 7406 20 00 ex 3904 61 00 B3010 B1080 ex 2620 19 00 ex 3904 69 10 B3010 ex 7902 00 00 ex 3904 69 20 B3010 ex 7903 10 00 B3040 ex 7903 90 00 ex 3904 69 80 B3010 B1090 ex 8548 10 10 ex 3904 90 00 B3010 ex 8548 10 29 ex 3905 A4130 ex 8548 10 99 ex 3905 12 00 B3010 B1100 ex 2620 11 00 ex 3906 90 90 B3040 ex 2620 19 00 ex 3907 A4130 ex 2620 30 00 ex 3907 10 00 B3130 ex 2620 40 00 ex 3907 20 11 B3130 ex 2620 99 20 ex 3907 20 20 B3130 ex 2620 99 95 ex 3907 20 91 B3130 ex 2621 90 00 ex 3907 20 99 B3010 ex 3825 69 00 B3130 ex 3825 90 90 ex 3907 30 00 B3010 ex 7112 91 00 B3130 ex 7112 92 00 ex 3907 40 00 B3010 ex 7112 99 00 ex 3907 50 00 B3010 B1115 ex 7204 21 10 ex 3907 60 20 B3010 ex 7204 21 90 ex 3907 60 80 B3010 ex 7204 29 00 ex 3907 70 00 B3010 ex 7204 49 10 ex 3907 91 10 B3010 ex 7204 49 30 ex 3907 91 90 B3010 ex 7204 49 90 ex 3907 99 10 B3010 ex 7217 90 20 ex 3907 99 90 B3010 ex 7217 90 50 ex 3908 A4130 ex 7217 90 90 ex 3908 10 00 B3010 ex 7223 00 11 ex 3908 90 00 B3010 ex 7223 00 19 ex 3909 A4130 ex 7223 00 91 ex 3909 10 00 B3010 ex 7223 00 99 ex 3909 20 00 B3010 ex 7229 20 00 ex 3909 30 00 B3010 ex 7229 90 20 ex 3909 40 00 B3010 ex 7229 90 50 ex 3909 50 10 B3010 ex 7229 90 90 ex 3909 50 90 B3010 ex 7312 10 20 ex 3910 A4130 ex 7312 10 49 ex 3910 00 00 B3010 ex 7312 10 69 B3040 ex 7312 10 98 ex 3911 A4130 ex 7312 90 00 ex 3911 10 00 B3010 ex 7404 00 10 ex 3911 90 11 B3010 ex 7404 00 91 ex 3911 90 13 B3010 ex 7404 00 99 B3040 ex 7408 11 00 ex 3911 90 19 B3010 ex 7408 19 10 ex 3911 90 92 B3010 ex 7408 19 90 ex 3911 90 99 B3010 ex 7408 21 00 ex 3912 A4130 ex 7408 22 00 ex 3912 11 00 B3010 ex 7408 29 00 ex 3912 12 00 B3010 ex 7413 00 00 ex 3912 20 11 A3060 ex 7503 00 10 B3010 ex 7503 00 90 ex 3912 20 19 A3060 ex 7505 21 00 B3010 ex 7505 22 00 ex 3912 20 90 A3060 ex 7508 90 00 B3010 ex 7602 00 19 ex 3912 31 00 B3010 ex 7602 00 90 ex 3912 39 20 B3010 ex 7614 10 00 ex 3912 39 85 B3010 ex 7614 90 00 ex 3912 90 10 B3010 ex 7802 00 00 ex 3912 90 90 B3010 ex 7802 00 00 ex 3913 A4130 ex 7902 00 00 ex 3913 10 00 B3010 ex 7904 00 00 ex 3913 90 00 B3010 ex 8002 00 00 ex 3914 00 00 AD120 ex 8003 00 00 B3010 ex 8007 00 80 ex 3915 A4130 ex 8101 96 00 ex 3915 10 00 A3050 ex 8101 97 00 A3120 ex 8101 99 90 A4130 ex 8102 96 00 AD120 ex 8102 97 00 B3010 ex 8102 99 00 B3040 ex 8103 90 10 B4020 ex 8103 90 90 B4030 ex 8108 30 00 ex 3915 20 00 A3050 ex 8108 90 30 A3120 ex 8108 90 90 A4130 B1120 ex 2620 19 00 AD120 ex 2620 29 00 B3010 ex 2620 30 00 B3040 ex 2620 40 00 B4020 ex 2620 60 00 B4030 ex 2620 91 00 ex 3915 30 00 A3050 ex 2620 99 10 A3120 ex 2620 99 20 ex 3915 30 00 A4130 ex 2620 99 40 AD120 ex 2620 99 60 B3010 ex 2620 99 95 B4020 ex 3825 69 00 B4030 ex 3825 90 90 GH013 ex 7112 91 00 ex 3915 90 11 A3040 ex 7112 92 00 A3050 ex 7112 99 00 A3120 ex 7404 00 10 A4130 ex 7404 00 91 AD120 ex 7404 00 99 B3010 ex 7503 00 10 B4020 ex 7503 00 90 B4030 ex 7602 00 11 ex 3915 90 80 A3050 ex 7602 00 19 A3060 ex 7602 00 90 A3120 ex 7902 00 00 A4130 ex 8002 00 00 AD090 ex 8101 97 00 AD120 ex 8102 97 00 B3010 ex 8103 30 00 B3040 ex 8104 20 00 B3130 ex 8105 30 00 B4020 ex 8106 00 10 B4030 ex 8108 30 00 ex 3920 73 10 AD090 ex 8109 30 00 ex 3920 73 80 AD090 ex 8111 00 19 ex 3923 40 10 AD090 ex 8112 13 00 ex 4001 10 00 B3040 ex 8112 22 00 ex 4001 22 00 B3040 ex 8112 52 00 ex 4001 29 00 B3040 ex 8112 92 10 ex 4001 30 00 B3040 ex 8112 92 21 ex 4002 B3040 ex 8113 00 40 ex 4003 B3040 B1130 ex 3825 69 00 ex 4004 00 00 A3050 ex 3825 90 90 A3120 ex 7112 91 00 B3040 ex 7112 92 00 B3080 ex 7112 99 00 B3140 B1140 ex 7112 91 00 B4020 ex 7112 92 00 ex 4005 10 00 B3040 ex 7112 99 00 ex 4005 99 00 B3040 B1150 ex 7106 10 00 ex 4011 B3140 ex 7108 11 00 ex 4012 11 00 B3140 ex 7110 11 00 ex 4012 12 00 B3140 ex 7110 21 00 ex 4012 13 00 B3140 ex 7110 31 00 ex 4012 19 00 B3140 ex 7110 41 00 ex 4012 20 00 B3140 ex 7112 30 00 ex 4017 00 00 A3050 ex 7112 91 00 A3120 ex 7112 92 00 B3040 ex 7112 99 00 B3080 B1160 ex 7112 30 00 B3140 B1170 ex 7112 30 00 B4020 B1180 ex 7112 99 00 ex 4115 20 00 A3090 B1190 ex 7112 99 00 A3100 B1200 ex 2618 00 00 ex 4115 20 00 B3090 B1210 ex 2619 00 20 B3100 ex 2619 00 90 ex 4302 20 00 A3110 B1220 ex 2620 11 00 B3110 ex 2620 19 00 ex 4401 10 00 B3050 ex 2620 21 00 ex 4401 21 00 AC170 ex 2620 29 00 B3050 ex 2620 30 00 ex 4401 22 00 AC170 ex 2620 40 00 B3050 ex 2620 60 00 ex 4401 31 00 B3050 ex 2620 91 00 ex 4401 39 20 AC170 ex 2620 99 10 B3050 ex 2620 99 20 ex 4401 39 30 AC170 ex 2620 99 40 B3050 ex 2620 99 60 ex 4401 39 80 A4130 ex 2620 99 95 AC170 ex 2621 90 00 B3050 B1230 ex 2619 00 20 ex 4501 90 00 AC170 ex 2619 00 90 B3050 B1240 ex 2620 30 00 ex 4707 10 00 B3020 ex 2621 90 00 ex 4707 20 00 B3020 B1250 ex 7204 21 10 ex 4707 30 10 B3020 ex 7204 21 90 ex 4707 30 90 B3020 ex 7204 29 00 ex 4707 90 10 A4130 ex 7204 30 00 B3020 ex 7204 49 90 ex 4707 90 90 A4130 ex 7602 00 19 B3020 ex 7602 00 90 ex 4823 90 85 B3020 ex 8427 10 10 ex 5003 00 00 B3030 ex 8427 10 90 ex 5103 10 10 B3030 ex 8427 20 11 ex 5103 10 90 B3030 ex 8427 20 19 ex 5103 20 00 B3030 ex 8427 20 90 ex 5103 30 00 B3030 ex 8427 90 00 ex 5202 10 00 A3120 ex 8433 11 10 B3030 ex 8433 11 51 ex 5202 91 00 A3120 ex 8433 19 10 B3030 ex 8433 19 51 ex 5202 99 00 A3120 ex 8433 20 10 B3030 ex 8433 30 00 ex 5301 30 00 B3030 ex 8433 51 00 ex 5302 90 00 B3030 ex 8433 53 10 ex 5303 90 00 B3030 ex 8433 53 30 ex 5305 00 00 B3030 ex 8433 53 90 ex 5505 10 10 A3120 ex 8433 59 11 B3030 ex 8433 59 19 ex 5505 10 30 A3120 ex 8433 59 85 B3030 ex 8436 80 10 ex 5505 10 50 A3120 ex 8473 10 00 B3030 ex 8479 10 00 ex 5505 10 70 A3120 ex 8479 89 97 B3030 ex 8497 89 97 ex 5505 10 90 A3120 ex 8701 10 00 B3030 ex 8701 20 90 ex 5505 20 00 A3120 ex 8701 30 00 B3030 ex 8701 90 50 ex 5701 10 10 B3035 ex 8701 90 90 ex 5701 10 90 B3035 ex 8702 10 19 ex 5701 90 10 B3035 ex 8702 10 99 ex 5701 90 90 B3035 ex 8702 90 19 ex 5904 90 00 B3035 ex 8702 90 39 ex 6309 00 00 B3030 ex 8702 90 90 B3035 ex 8703 10 11 B3040 ex 8703 10 18 ex 6310 10 00 A4100 ex 8703 21 90 A4130 ex 8703 22 90 B3030 ex 8703 23 90 ex 6310 90 00 A3120 ex 8703 24 90 A4100 ex 8703 31 90 A4130 ex 8703 32 90 B3030 ex 8703 33 90 ex 6804 10 00 AB030 ex 8703 90 10 ex 6804 21 00 AB030 ex 8703 90 90 ex 6804 22 12 AB030 ex 8704 10 10 ex 6804 22 18 AB030 ex 8704 10 90 ex 6804 22 30 AB030 ex 8704 21 39 GF010 ex 8704 21 99 ex 6804 22 50 AB030 ex 8704 22 99 ex 6804 22 90 AB030 ex 8704 23 99 ex 6804 23 00 AB030 ex 8704 31 39 ex 6804 30 00 AB030 ex 8704 31 99 ex 6805 10 00 AB030 ex 8704 32 99 ex 6805 20 00 AB030 ex 8704 90 00 ex 6805 30 00 AB030 ex 8705 ex 6806 10 00 B2030 ex 8709 11 10 RB020 ex 8709 11 90 ex 6806 90 00 B2030 ex 8709 19 10 RB020 ex 8709 19 90 ex 6809 11 00 B2040 ex 8710 00 00 ex 6809 19 00 B2040 ex 8711 ex 69 GF010 ex 8713 90 00 ex 7001 00 10 A2010 ex 9705 00 00 A3120 B2010 ex 2501 00 31 A4130 ex 2501 00 51 B2020 ex 2501 00 99 B2040 ex 2502 00 00 GE020 ex 2504 10 00 ex 7019 11 00 GE020 ex 2504 90 00 ex 7019 19 10 GE020 ex 2506 10 00 ex 7019 19 90 GE020 ex 2506 20 00 ex 7019 90 00 GE020 ex 2507 00 20 ex 7106 10 00 B1031 ex 2507 00 80 B1150 ex 2508 10 00 ex 7107 00 00 B1031 ex 2508 30 00 ex 7108 11 00 B1031 ex 2508 40 00 B1150 ex 2508 50 00 ex 7109 00 00 B1031 ex 2508 60 00 ex 7110 11 00 B1031 ex 2508 70 00 B1150 ex 2509 00 00 GC050 ex 2510 10 00 ex 7110 19 10 GC050 ex 2510 20 00 ex 7110 19 80 GC050 ex 2511 10 00 ex 7110 21 00 B1031 ex 2511 20 00 B1150 ex 2512 00 00 ex 7110 31 00 B1031 ex 2513 10 00 B1150 ex 2513 20 00 ex 7110 41 00 B1031 ex 2514 00 00 B1150 ex 2515 11 00 ex 7111 00 00 B1031 ex 2515 12 00 ex 7112 30 00 A1150 ex 2515 20 00 B1031 ex 2516 11 00 B1070 ex 2516 12 00 B1150 ex 2516 20 00 B1160 ex 2516 90 00 B1170 ex 2517 10 10 ex 7112 91 00 A1010 ex 2517 10 20 A1020 ex 2517 10 80 B1010 ex 2517 20 00 B1030 ex 2517 30 00 B1031 ex 2517 41 00 B1050 ex 2517 49 00 B1070 ex 2518 10 00 B1100 ex 2518 20 00 B1120 ex 2518 30 00 B1130 ex 2519 10 00 B1140 ex 2519 90 10 B1150 ex 2519 90 30 B3020 ex 2519 90 90 GB040 ex 2520 10 00 GC010 ex 2521 00 00 GC020 ex 2525 10 00 ex 7112 92 00 A1010 ex 2525 20 00 A1020 ex 2525 30 00 ex 7112 92 00 B1010 ex 2526 10 00 B1030 ex 2526 20 00 B1031 ex 2528 10 00 B1050 ex 2528 90 00 B1070 ex 2529 10 00 B1100 ex 2529 21 00 B1120 ex 2529 22 00 B1130 ex 2529 30 00 B1140 ex 2530 10 00 B1150 ex 2530 20 00 B3020 ex 2530 90 00 GB040 ex 2620 11 00 GC010 ex 2620 19 00 GC020 ex 2620 21 00 GC050 ex 2620 29 00 ex 7112 99 00 A1010 ex 2620 30 00 A1020 ex 2620 40 00 ex 7112 99 00 B1010 ex 2620 60 00 B1030 ex 2620 91 00 B1031 ex 2620 99 10 B1050 ex 2620 99 20 B1070 ex 2620 99 40 B1100 ex 2620 99 60 B1120 ex 2620 99 95 B1130 ex 3825 69 00 B1140 ex 3825 90 90 B1150 B2020 ex 7001 00 10 B1180 B2030 ex 2530 90 00 B1190 ex 6806 10 00 B3020 ex 6806 90 00 GB040 ex 8113 00 20 GC010 ex 8113 00 40 GC020 B2040 ex 2501 00 31 GC050 ex 2501 00 51 ex 7115 10 00 GC050 ex 2501 00 99 ex 7115 90 00 GC050 ex 2503 00 10 ex 7204 10 00 A1190 ex 2503 00 90 B1010 ex 2521 00 00 B1040 ex 2530 90 00 ex 7204 21 10 A1190 ex 2620 30 00 A4130 ex 2621 90 00 B1010 ex 3104 20 10 B1040 ex 3104 20 50 B1115 ex 3104 20 90 B1250 ex 3824 90 96 GC010 ex 3825 10 00 GC020 ex 3825 69 00 ex 7204 21 90 A1190 ex 3825 90 90 A4130 ex 6809 11 00 B1010 ex 6809 19 00 B1040 ex 7001 00 10 B1115 B2060 ex 3802 90 00 B1250 ex 3825 69 00 GC010 ex 3825 90 90 GC020 B2070 ex 3825 69 00 ex 7204 29 00 A1190 ex 3825 90 90 A4130 B2080 ex 3825 69 00 B1010 B2090 ex 3825 69 00 B1040 B2100 ex 2620 11 00 B1115 ex 2620 19 00 B1250 ex 2620 30 00 GC010 ex 2620 40 00 GC020 ex 2620 99 10 ex 7204 30 00 A1190 ex 2620 99 20 A4130 ex 2620 99 40 B1010 ex 2620 99 60 B1250 ex 2620 99 95 GC010 ex 3825 69 00 GC020 B2110 ex 2620 11 00 ex 7204 41 10 B1010 ex 2620 19 00 ex 7204 41 91 A1190 ex 2620 21 00 B1010 ex 2620 29 00 ex 7204 41 99 A1190 ex 2620 30 00 B1010 ex 2620 40 00 ex 7204 49 10 A1190 ex 2620 60 00 B1010 ex 2620 91 00 B1115 ex 2620 99 10 ex 7204 49 30 A1190 ex 2620 99 20 A4130 ex 2620 99 40 B1010 ex 2620 99 60 B1115 ex 2620 99 95 GC010 ex 3825 69 00 GC020 ex 3825 90 90 ex 7204 49 90 A1190 B2120 ex 3825 69 00 A4130 ex 3825 90 90 B1010 B2130 ex 2517 20 00 B1030 ex 2714 10 00 B1040 ex 2714 90 00 B1115 ex 2715 00 00 B1250 ex 3825 10 00 GC010 ex 3825 90 90 GC020 B3010 ex 3825 10 00 ex 7204 50 00 A1190 ex 3825 61 00 B1010 ex 3825 90 90 ex 7217 90 20 A1190 ex 3901 10 10 B1115 ex 3901 10 90 ex 7217 90 50 A1190 ex 3901 20 10 B1115 ex 3901 20 90 ex 7217 90 90 A1190 ex 3901 30 00 B1115 ex 3901 90 30 ex 7223 00 11 A1190 ex 3901 90 90 B1115 ex 3902 10 00 ex 7223 00 19 A1190 ex 3902 20 00 B1115 ex 3902 30 00 ex 7223 00 91 A1190 ex 3902 90 10 B1115 ex 3902 90 20 ex 7223 00 99 A1190 ex 3902 90 90 B1115 ex 3903 11 00 ex 7229 20 00 A1190 ex 3903 19 00 B1115 ex 3903 20 00 ex 7229 90 20 A1190 ex 3903 30 00 B1115 ex 3903 90 10 ex 7229 90 50 A1190 ex 3903 90 20 B1115 ex 3903 90 90 ex 7229 90 90 A1190 ex 3904 10 00 B1115 ex 3904 21 00 ex 7312 10 20 A1190 ex 3904 22 00 B1115 ex 3904 30 00 ex 7312 10 49 A1190 ex 3904 40 00 B1115 ex 3904 50 10 ex 7312 10 69 A1190 ex 3904 50 90 B1115 ex 3904 61 00 ex 7312 10 98 A1190 ex 3904 69 10 B1115 ex 3904 69 20 ex 7312 90 00 A1190 ex 3904 69 80 B1115 ex 3904 90 00 ex 7323 91 00 A1190 ex 3905 12 00 ex 7323 92 00 A1190 ex 3907 20 99 ex 7323 93 00 A1190 ex 3907 30 00 ex 7323 94 00 A1190 ex 3907 40 00 ex 7323 99 00 A1190 ex 3907 50 00 ex 7404 00 10 A1190 ex 3907 60 20 B1010 ex 3907 60 80 B1050 ex 3907 70 00 B1070 ex 3907 91 10 B1115 ex 3907 91 90 B1120 ex 3907 99 10 GC010 ex 3907 99 90 GC020 ex 3908 10 00 ex 7404 00 91 A1190 ex 3908 90 00 B1010 ex 3909 10 00 B1050 ex 3909 20 00 B1070 ex 3909 30 00 B1115 ex 3909 40 00 B1120 ex 3909 50 10 GC010 ex 3909 50 90 GC020 ex 3910 00 00 ex 7404 00 99 A1190 ex 3911 10 00 B1010 ex 3911 90 11 B1050 ex 3911 90 13 B1070 ex 3911 90 19 B1115 ex 3911 90 92 B1120 ex 3911 90 99 GC010 ex 3912 11 00 GC020 ex 3912 12 00 ex 7405 00 00 B1070 ex 3912 20 11 ex 7406 10 00 B1070 ex 3912 20 19 ex 7406 20 00 B1070 ex 3912 20 90 ex 7408 11 00 A1190 ex 3912 31 00 B1115 ex 3912 39 20 ex 7408 19 10 A1190 ex 3912 39 85 B1115 ex 3912 90 10 ex 7408 19 90 A1190 ex 3912 90 90 B1115 ex 3913 10 00 ex 7408 21 00 A1190 ex 3913 90 00 B1115 ex 3914 00 00 ex 7408 22 00 A1190 ex 3915 10 00 B1115 ex 3915 20 00 ex 7408 29 00 A1190 ex 3915 30 00 B1115 ex 3915 90 11 ex 7413 00 00 B1115 ex 3915 90 80 ex 7413 00 20 A1190 B3020 ex 4707 10 00 ex 7413 00 80 A1190 ex 4707 20 00 ex 7503 00 10 A1190 ex 4707 30 10 B1010 ex 4707 30 90 B1050 ex 4707 90 10 B1115 ex 4707 90 90 B1120 ex 4823 90 85 GC010 ex 7112 91 00 GC020 ex 7112 92 00 ex 7503 00 90 B1010 ex 7112 99 00 B1050 B3030 ex 5003 00 00 B1115 ex 5103 10 10 B1120 ex 5103 10 90 GC010 ex 5103 20 00 GC020 ex 5103 30 00 ex 7505 21 00 A1190 ex 5202 10 00 B1115 ex 5202 91 00 ex 7505 22 00 A1190 ex 5202 99 00 B1115 ex 5301 30 00 ex 7508 90 00 A1190 ex 5302 90 00 B1115 ex 5303 90 00 ex 7602 00 11 A4130 ex 5305 00 00 B1010 ex 5505 10 10 B1050 ex 5505 10 30 B1120 ex 5505 10 50 GC010 ex 5505 10 70 GC020 ex 5505 10 90 ex 7602 00 19 A1190 ex 5505 20 00 A4130 ex 6309 00 00 B1010 ex 6310 10 00 B1050 ex 6310 90 00 B1115 B3035 ex 5701 10 10 B1120 ex 5701 10 90 B1250 ex 5701 90 10 GC010 ex 5701 90 90 GC020 ex 5904 90 00 ex 7602 00 90 A1190 ex 6309 00 00 A4130 B3040 ex 3901 B1010 ex 3902 30 00 B1050 ex 3902 90 90 B1115 ex 3903 30 00 B1120 ex 3903 90 90 B1250 ex 3904 69 20 GC010 ex 3906 90 90 GC020 ex 3910 00 00 ex 7614 10 00 A1190 ex 3911 90 13 B1115 ex 3915 10 00 ex 7614 90 00 A1190 ex 3915 20 00 B1115 ex 3915 90 80 ex 78 B1020 ex 4001 10 00 ex 7802 00 00 B1115 ex 4001 22 00 ex 7802 00 00 A1010 ex 4001 29 00 ex 7802 00 00 A1020 ex 4001 30 00 B1050 ex 4002 B1115 ex 4003 GC010 ex 4004 00 00 GC020 ex 4005 10 00 A1190 ex 4005 99 00 ex 7806 00 30 A1190 ex 4017 00 00 ex 7806 00 90 A1190 ex 6309 00 00 ex 7902 00 00 A1190 B3050 ex 4401 10 00 B1010 ex 4401 21 00 B1050 ex 4401 22 00 B1080 ex 4401 31 00 B1115 ex 4401 39 20 B1120 ex 4401 39 30 GC010 ex 4401 39 80 GC020 ex 4501 90 00 ex 7903 10 00 B1080 B3060 ex 0506 10 00 ex 7903 90 00 B1080 ex 0506 90 00 ex 7904 00 00 A1190 ex 0511 91 10 B1115 ex 1213 00 00 ex 7907 00 90 A1190 ex 1404 90 00 ex 8002 00 00 A1190 ex 1522 00 10 A4130 ex 1522 00 31 B1010 ex 1522 00 39 B1050 ex 1522 00 91 B1115 ex 1522 00 99 B1120 ex 1802 00 00 GC010 ex 2301 10 00 GC020 ex 2301 20 00 ex 8003 00 00 A1190 ex 2302 B1115 ex 2303 ex 8007 00 80 A1190 ex 2304 00 00 B1115 ex 2305 00 00 ex 8101 10 00 B1031 ex 2306 ex 8101 96 00 A1190 ex 2307 00 11 B1115 ex 2307 00 19 ex 8101 97 00 A1190 ex 2308 00 11 B1010 ex 2308 00 19 ex 8101 97 00 B1030 ex 2308 00 40 B1031 ex 2308 00 90 B1050 ex 2401 30 00 B1115 ex 3825 61 00 B1120 ex 3825 90 90 GC010 B3065 ex 15 GC020 B3070 ex 0501 00 00 ex 8101 99 90 A1190 ex 1213 00 00 B1031 ex 2309 90 31 B1115 ex 2309 90 33 ex 8102 10 00 B1031 ex 2309 90 35 ex 8102 96 00 A1190 ex 2309 90 39 B1115 ex 2309 90 41 ex 8102 97 00 A1190 ex 2309 90 43 B1010 ex 2309 90 49 ex 8102 97 00 B1030 ex 2309 90 51 B1031 ex 2309 90 53 B1050 ex 2309 90 59 B1115 ex 2309 90 70 B1120 ex 2309 90 96 GC010 B3080 ex 4004 00 00 GC020 ex 4017 00 00 ex 8102 99 00 A1190 B3090 ex 4115 20 00 B1031 B3100 ex 2621 90 00 B1115 ex 3825 20 00 ex 8103 20 00 B1031 ex 3825 30 00 ex 8103 30 00 A1190 ex 3825 61 00 B1010 ex 3825 69 00 B1030 ex 3825 90 90 B1031 ex 4115 20 00 B1050 B3110 ex 0502 10 00 B1120 ex 0502 90 00 GC010 ex 0511 99 10 GC020 ex 0511 99 85 ex 8103 90 10 A1190 ex 4302 20 00 B1115 B3120 ex 3203 00 10 ex 8103 90 90 A1190 ex 3203 00 90 B1031 ex 3204 B1115 ex 3205 00 00 ex 8104 20 00 AA190 ex 3206 11 00 B1010 ex 3206 19 00 B1050 ex 3206 49 10 B1120 ex 3206 49 70 GC010 ex 3207 10 00 GC020 ex 3825 61 00 ex 8105 30 00 B1010 ex 3825 90 90 B1050 B3130 ex 3825 41 00 B1120 ex 3825 49 00 GC010 ex 3825 69 00 GC020 ex 3825 90 90 ex 8106 00 10 B1010 ex 3907 10 00 B1050 ex 3907 20 11 B1120 ex 3907 20 20 GC010 ex 3907 20 91 GC020 ex 3907 20 99 ex 8107 20 00 B1020 ex 3907 30 00 ex 8107 30 00 A1010 ex 3915 90 80 A1020 B3140 ex 4004 00 00 ex 8107 30 00 A1190 ex 4011 B1020 ex 4012 11 00 B1050 ex 4012 12 00 ex 8107 90 00 A1190 ex 4012 13 00 B1020 ex 4012 19 00 ex 8108 20 00 B1031 ex 4012 20 00 ex 8108 30 00 A1190 ex 4017 00 00 B1010 B4010 ex 3209 10 00 ex 8108 30 00 B1030 ex 3209 90 00 B1031 ex 3210 00 10 B1050 ex 3210 00 90 B1115 ex 3213 10 00 B1120 ex 3213 90 00 GC010 ex 3215 11 00 GC020 ex 3215 19 00 ex 8108 90 30 A1190 ex 3215 90 00 B1115 ex 3825 61 00 ex 8108 90 90 A1190 ex 3825 69 00 B1031 ex 3825 90 90 B1115 B4020 ex 3501 ex 8109 00 30 GC010 ex 3503 GC020 ex 3505 ex 8109 30 00 B1010 ex 3506 B1030 ex 3825 61 00 B1050 ex 3825 69 00 B1120 ex 3825 90 90 ex 8110 10 00 B1020 ex 3915 10 00 ex 8110 20 00 A1010 ex 3915 20 00 A1020 ex 3915 30 00 ex 8110 20 00 B1020 ex 3915 90 11 B1050 ex 3915 90 80 GC010 ex 4004 00 00 GC020 ex 4017 00 00 ex 8110 90 00 B1020 B4030 ex 3915 10 00 ex 8111 00 19 B1010 ex 3915 20 00 B1050 ex 3915 30 00 B1120 ex 3915 90 11 GC010 ex 3915 90 80 GC020 ex 8548 10 10 ex 8112 12 00 B1020 ex 8548 10 29 ex 8112 13 00 A1010 ex 8548 10 99 A1020 GB040 ex 2620 30 00 ex 8112 13 00 B1020 ex 7112 91 00 B1050 ex 7112 92 00 B1120 ex 7112 99 00 GC010 GC010 ex 7112 91 00 GC020 ex 7112 92 00 ex 8112 19 00 B1020 ex 7112 99 00 ex 8112 22 00 B1010 ex 7204 21 10 B1030 ex 7204 21 90 B1050 ex 7204 29 00 B1120 ex 7204 30 00 GC010 ex 7204 49 30 GC020 ex 7204 49 90 ex 8112 52 00 A1010 ex 7404 00 10 A1030 ex 7404 00 91 B1050 ex 7404 00 99 B1120 ex 7503 00 10 GC010 ex 7503 00 90 GC020 ex 7602 00 11 ex 8112 92 10 B1010 ex 7602 00 19 B1030 ex 7602 00 90 B1050 ex 7802 00 00 B1120 ex 7902 00 00 GC010 ex 8002 00 00 GC020 ex 8101 97 00 ex 8112 92 21 B1010 ex 8102 97 00 B1030 ex 8103 30 00 ex 8112 92 21 B1031 ex 8104 20 00 B1050 ex 8105 30 00 B1120 ex 8106 00 10 GC010 ex 8108 30 00 GC020 ex 8109 00 30 ex 8112 92 31 B1031 ex 8110 20 00 ex 8113 00 20 B2030 ex 8111 00 19 ex 8113 00 40 B1050 ex 8112 13 00 B1120 ex 8112 22 00 B2030 ex 8112 52 00 ex 8427 10 10 B1250 ex 8112 92 10 ex 8427 10 90 B1250 ex 8112 92 21 ex 8427 20 11 B1250 GC020 ex 7112 91 00 ex 8427 20 19 B1250 ex 7112 92 00 ex 8427 20 90 B1250 ex 7112 99 00 ex 8427 90 00 B1250 ex 7204 21 10 ex 8433 11 10 B1250 ex 7204 21 90 ex 8433 11 51 B1250 ex 7204 29 00 ex 8433 19 10 B1250 ex 7204 30 00 ex 8433 19 51 B1250 ex 7204 49 30 ex 8433 20 10 B1250 ex 7204 49 90 ex 8433 30 00 B1250 ex 7404 00 10 ex 8433 51 00 B1250 ex 7404 00 91 ex 8433 53 10 B1250 ex 7404 00 99 ex 8433 53 30 B1250 ex 7503 00 10 ex 8433 53 90 B1250 ex 7503 00 90 ex 8433 59 11 B1250 ex 7602 00 11 ex 8433 59 19 B1250 ex 7602 00 19 ex 8433 59 85 B1250 ex 7602 00 90 ex 8436 80 10 B1250 ex 7802 00 00 ex 8473 10 00 B1250 ex 7902 00 00 ex 8479 10 00 B1250 ex 8002 00 00 ex 8479 89 97 B1250 ex 8101 97 00 ex 8497 89 97 B1250 ex 8102 97 00 ex 8548 10 10 A1160 ex 8103 30 00 A1170 ex 8104 20 00 B1090 ex 8105 30 00 B4030 ex 8106 00 10 ex 8548 10 21 A1160 ex 8108 30 00 A1170 ex 8109 00 30 ex 8548 10 29 A1170 ex 8110 20 00 B1090 ex 8111 00 19 B4030 ex 8112 13 00 ex 8548 10 91 A1160 ex 8112 22 00 A1170 ex 8112 52 00 ex 8548 10 99 A1170 ex 8112 92 10 B1090 ex 8112 92 21 B4030 ex 8548 90 90 ex 8548 90 90 GC020 GC030 ex 8908 00 00 ex 8701 10 00 B1250 GC050 ex 3815 11 00 ex 8701 20 90 B1250 ex 3815 12 00 ex 8701 30 00 B1250 ex 3815 19 90 ex 8701 90 50 B1250 ex 3815 90 90 ex 8701 90 90 B1250 ex 3825 69 00 ex 8702 10 19 B1250 ex 3825 90 90 ex 8702 10 99 B1250 ex 7110 11 00 ex 8702 90 19 B1250 ex 7110 19 10 ex 8702 90 39 B1250 ex 7110 19 80 ex 8702 90 90 B1250 ex 7112 92 00 ex 8703 10 11 B1250 ex 7112 99 00 ex 8703 10 18 B1250 ex 7115 10 00 ex 8703 21 90 B1250 ex 7115 90 00 ex 8703 22 90 B1250 GE020 ex 7001 00 10 ex 8703 23 90 B1250 ex 7019 11 00 ex 8703 24 90 B1250 ex 7019 19 10 ex 8703 31 90 B1250 ex 7019 19 90 ex 8703 32 90 B1250 ex 7019 90 00 ex 8703 33 90 B1250 GF010 ex 2530 90 00 ex 8703 90 10 B1250 ex 6804 22 30 ex 8703 90 90 B1250 ex 69 ex 8704 10 10 B1250 GG030 ex 2621 90 00 ex 8704 10 90 B1250 GG040 ex 2621 90 00 ex 8704 21 39 B1250 GH013 ex 3904 10 00 ex 8704 21 99 B1250 ex 3904 21 00 ex 8704 22 99 B1250 ex 3904 22 00 ex 8704 23 99 B1250 ex 3904 30 00 ex 8704 31 39 B1250 ex 3904 40 00 ex 8704 31 99 B1250 ex 3915 30 00 ex 8704 32 99 B1250 GN010 ex 0502 10 00 ex 8704 90 00 B1250 ex 0502 90 00 ex 8705 B1250 GN020 ex 0511 99 85 ex 8709 11 10 B1250 GN030 ex 0505 10 10 ex 8709 11 90 B1250 ex 0505 10 90 ex 8709 19 10 B1250 ex 0505 90 00 ex 8709 19 90 B1250 RB020 ex 3825 90 90 ex 8710 00 00 B1250 ex 6806 10 00 ex 8711 B1250 ex 6806 90 00 ex 8713 90 00 B1250 Y46 ex 3825 10 00 ex 8908 00 00 GC030 Y47 ex 2621 10 00 ex 9705 00 00 B1250 (1) The description of waste codes is provided in Annexes III, IV and V to Regulation (EC) No 1013/2006. (2) The description of CN codes is provided in Commission Implementing Regulation (EU) 2015/1754 of 6 October 2015 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 285, 30.10.2015, p. 1). (3) The abbreviation ex before a CN code implies that only part of the CN code is concerned. Such CN codes may also cover goods other than the waste(s) covered by the respective waste code(s).